The petition by the defendants Warren Edward Blake and Phyllis M. Blake, executrix, for certification for appeal from the Appellate Court, 43 Conn. App. 904 (AC 15104), is granted, limited to the following issue:
“Did the trial court abuse its discretion and equitable powers by approving the committee sale in this foreclosure action of thirty-nine acres of property for the sum of $50,000, the value of which was appraised at $280,000?”
*960Decided January 8, 1997
Gordon R. Raynor, in support of the petition.
John J. Graubard, in opposition.